¶14 (dissenting) — I respectfully dissent.
Appelwick, J.
¶15 The question is not whether the 20-day period for filing a request for trial de novo following a mandatory arbitration can be enlarged. Clearly it cannot. MAR 7.1 says so. The question is when the 20-day period commences.
¶16 The Supreme Court made it clear that the arbitrator merely filing the award is not sufficient. Roberts v. Johnson, 137 Wn.2d 84, 92, 969 P.2d 446 (1999). As Terry v. City of Tacoma notes, Roberts holds the 20-day period to file for trial de novo is tolled until the arbitrator files both the award and the proof of service. Terry v. City of Tacoma, 109 Wn. App. 448, 454, 36 P.2d 553 (2001). Roberts involved ineffective proof of service in a personal service case.
f 17 This case involves service by mail, but the question here is not whether the arbitrator took the proper steps to comply with MAR 6.2. In this case it is undisputed that the arbitrator mailed the award to Seto, filed the award with the court, and filed the certificate of mailing the award all on the same day. The certificate of mailing was a proper form of “proof of service” under CR 5(b)(2)(B). These steps comply with MAR 6.2. The question is when the acts which were taken to comply with MAR 6.2 became effective to commence the 20-day appeal period under MAR 7.1.
¶18 MAR 1.3(b)(2) makes it clear that CR 5 applies to service of all papers in a MAR proceeding. Under CR 5(b)(2)(A) it is clear that service is complete on the third day following the day upon which the papers are placed in the mail (the exception for weekends and holidays is not *154relevant here). The Supreme Court cited CR 5(b)(2)(A) for the proposition that, “Proof of service by mail is not deemed complete until the third day after mailing.” Alvarez v. Banach, 153 Wn.2d 834, 838,109 P.3d 402 (2005) (emphasis added).
¶19 MAR 1.3(b)(3) states unambiguously that time must be computed under CR 6(a) and (e). Further, CR 6(e) makes it clear that “[w]henever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or [some] other paper upon him and the notice or paper is served upon him by mail, 3 days shall be added to the prescribed period.”
¶20 Applied to the facts here, service and the proof of service filed by the arbitrator did not become effective until three days after the award was filed with the court and mailed to Seto. The 20-day period in which to file the notice of appeal was tolled an additional 3 days by virtue of service by mail; it was not enlarged as the majority characterizes it.
¶21 The interpretation given by the majority creates a rule which provides a 20-day appeal period for a party served with the arbitrator’s award by personal service, but an appeal period of less than 20 days for a party served with the award by mail. We would not interpret the proof of service as being effective upon filing if it provided the party will be personally served with the award three days after it was filed. Nor should we interpret effective date of proof of service on a party served by mail to be the date of filing, when service will not be effective as a matter of law until three days after mailing and when doing so has the effect of shortening the appeal period.
f 22 By serving the award by mail the arbitrator tolled the 20-day appeal period an additional 3 days. Seto filed the notice of appeal on the 18th day of the 20-day appeal period. The notice of appeal was timely. The trial court erred in dismissing the appeal.
¶23 I would reverse.
Review granted at 157 Wn.2d 1002 (2006).